SECOND AMENDED AND RESTATED
AGREEMENT TO SERVE AS MEMBER OF THE BOARD OF DIRECTORS


This Second Amended and Restated Agreement to Serve as Member of the Board of
Directors (“Agreement”) is entered into by and between PREMIER POWER RENEWABLE
ENERGY, INC. (hereinafter referred to as PPRE) and Kevin Murray (hereinafter
referred to as MURRAY) and replaces in its entirety the Amended and Restated
Agreement to Serve as Member of the Board of Directors dated December 19, 2008
(the “First Amendment”) and previously executed by the parties to this
Agreement.  This Agreement is dated as of March 25, 2010.


WHEREAS, PPRE is a corporation duly organized and existing under the laws of the
State of Delaware;


WHEREAS, MURRAY was elected to serve on PPRE’s Board of Directors (hereinafter
referred to as BOARD) on December 8, 2008; and


WHEREAS, the parties now desire to enter into this Agreement to memorialize the
parties’ understandings and agreements regarding amendments to the First
Amendment in connection with MURRAY’s service on the BOARD.


NOW IN CONSIDERATION FOR THE MUTUAL PROMISES, COVENANTS, AND CONDITIONS
CONTAINED HEREIN, IT IS AGREED AS FOLLOWS:


1. Should MURRAY be elected by the required vote of PPRE shareholders or by the
BOARD to serve on the BOARD, MURRAY hereby agrees to accept his membership on
the BOARD and to dutifully serve.  MURRAY agrees to continue to accept his
election of said member of the BOARD and to so serve for a period of no less
through October 15, 2011, subject to re-election by the required vote of PPRE
shareholders at the annual meeting of shareholders.


2. MURRAY shall be required to attend at least Two (2) “In Person” BOARD
Meetings, and two (2) additional Telephonic BOARD Meetings per year.


3. PPRE shall pay to MURRAY as and for his compensation to serve as a member of
its BOARD the following:


a. Two Thousand Five Hundred Dollars ($2,500.00) per BOARD Meeting attended In
Person or Telephonically, plus travel expenses to and back from a BOARD Meeting
attended In Person.  Such Travel shall include a Coach Air Line Ticket, and “On
Ground” transportation, to and from the respective Airports and BOARD Meeting
Rooms.  A BOARD Meeting attended Telephonically for which compensation under
this Paragraph 3(a) is due shall be a meeting considered, at PPRE’s sole
discretion, to be of substantive significance and not incidental to MURRAY’s
role on the BOARD.


b. The right to receive Fifty Thousand (50,000) of Common Class “A” Voting
Stock.  Said  Stock shall vest to MURRAY as follows:
 
 
 

--------------------------------------------------------------------------------

 

 
i)    
Upon the completion of the first year of service on the BOARD, 33% of the total
shares due  to MURRAY shall vest,

ii)    
Upon the completion second full year of service on the BOARD 33% of the total
shares due  to MURRAY shall vest,

iii)    
The remaining shares shall vest to MURRAY upon the completion of third full year
of service.

iv)    
 MURRAY may elect to take his cash compensation in the form of solar integration
into his home or property provided at a standard employee discount, provided
Premier is active in the area of his property.



c. One Thousand Dollars ($1,000) per month of service on the BOARD, commencing
with the date of this Agreement.


For purposes of this Provision, MURRAY shall be required to use reasonable best
efforts to serve at each of the BOARD Meetings described in Paragraph 2 above,
in order for said shares to vest.


However notwithstanding the foregoing, should the shareholders, for any reason,
other than for cause, fail or refuse to nominate and elect MURRAY, after his
first full year of service as a member of the BOARD, then so long as MURRAY
remains ready, willing and able to so serve, he shall be deemed to have so
satisfied the provisions of attendance and dutiful service so as to obtain the
herein described shares.


The shareholders failure of refusal to nominate and elect MURRAY shall be
considered “for cause” if any of the following events are discovered and or
occur:


x. MURRAY either fails to attend, or fails to act in a responsible and
professional manner at each such subject BOARD Meeting, and/or
y. MURRAY commits a felony or some other act against public and/or moral decency
which would cast a negative publicity light or stigma on the PPRE, and/or
z. MURRAY breaches the fiduciary obligation that he owes to PPRE by virtue of
the fact that his is an elected member of the BOARD by disclosing any Corporate
proprietary information to any third party, and/or conducts any deal and/or
transaction that in any way conflicts and or competes with the business of PPRE.


4.           In addition to the compensation provided above, PPRE shall
maintain, at its own costs and expense, Directors Errors and Omission Insurance
in an amount no less than Five Million Dollars ($5,000,000), specifically
including MURRAY and the other BOARD Members as insured.   Should the subject
insurance coverage not be sufficient to cover any losses occasioned by actions
of the BOARD, then PPRE agrees to indemnify and hold MURRAY harmless from and
against any loss, damages, costs, expenses, liabilities, and or causes of
action, which may arise as a result of his dutiful and responsible performance
of his duties as a member of the BOARD.


 
2

--------------------------------------------------------------------------------

 
 
5.           MISCELLANEOUS PROVISIONS:


a.  The parties hereto agree to execute any and all documents necessary to
effectuate the intent of this Agreement.  Furthermore, the parties hereto agree
to comply with all statutory requirements with respects to the transfer of the
instant shares.
 
b. This Agreement shall be the full and final Agreement between the parties and
shall constitute the full and final Agreement between the parties with respect
to the subject matter of this Agreement.  This Agreement shall supersede any
prior or contemporaneous Agreement, oral or written, between the parties.
 
c. If any provision of this Agreement shall be found to be invalid or
unenforceable in any respect, the remainder of the Agreement shall remain in
full force and effect.  The Agreement shall be interpreted to provide a full and
reasonable commercial interpretation.
 
d. Any and all modifications to this Agreement must be undertaken in writing and
signed by all parties.
 
e. This Agreement shall be interpreted according to the laws of the State of
California.  If any suit or litigation is instituted it shall be brought in
Sacramento, California.  The prevailing party in any such litigation shall be
entitled to their reasonable attorney’s fees and costs.


f. All parties warrant that they possess the full authority and capacity to
enter into this Agreement and bind their respective associates.
 
g. This Agreement may not be assigned by MURRAY and services contracted for
herein are specific to MURRAY and may not delegated and or assigned to any other
person other than MURRAY




PREMIER POWER RENEWABLE
KEVIN MURRAY
ENERGY, INC.
     
/s/ Dean Marks                    
/s/ Kevin Murray                   
By: Dean Marks
 
Its: Chief Executive Officer
 



 
3

--------------------------------------------------------------------------------

 